Chadwick, J.
(concurring) — It is provided, in § 5, art. 4, of the constitution:
“There shall be in each of the organized counties of this state a superior court, for which at least one judge shall be elected by the qualified electors of the county at the general state election: ... In any county where there shall be more than one superior judge, there may be as many sessions of the superior court at the same time as there are judges thereof, and whenever the governor shall direct a superior judge to hold court in any county other than that for which he has been elected, there may be as many sessions of the superior court in said county at the same time as there are judges therein or assigned to duty therein by the governor, and the business of the court shall be so distributed and assigned by law, or, in the absence of legislation therefor, by such rules and orders of court as shall best promote and secure the convenient and expeditious transaction thereof ...”
In concurring I do not want to be understood as holding that it is not within the power of the legislature to provide that sessions of the superior court can be held at places other than the county seat, when, in the judgment and discretion of the superior judge or of the legislature, it would serve the convenience of the public or result in the prompt and economical administration of justice. Since the time the ancient justices in eyre — justiciarii vn itinere — were recognized or possibly created by the parliament of Northampton, in 1176, 22 Hen. II, and made their circuit around the Kingdom for the purpose of hearing and determining causes, the fact that the seat of justice or place of holding court is a matter to be resolved by the legislative judgment, based upon considerations of convenience and economy, has been impliedly, if not expressly, recognized. Hence, the question is left open, in most if not all .of the states, for the legislature to say where the sessions of the courts of.general jurisdiction shall be held. In this state it is provided, Bal. Code, § 4665 (P. C. § 4364) :
“The superior courts are courts of record, and shall be always open, except on non-judicial days. ' They shall hold *393their sessions at the county seats of the several counties, respectively.”
Laws permitting courts to be held, or laws establishing courts to be held, at places other than county seats have been frequently upheld, as in no way conflicting with the constitutional provision concerning the location or removal of county seats. Ellis v. State, 92 Tenn. 85, 20 S. W. 500; Whallon v. Gridley, 51 Mich. 503, 16 N. W. 876; Johnson v. Fulton, 121 Ky. 594, 89 S. W. 672; Cooper v. Mills Co., 69 Iowa 350, 28 N. W. 633; Lyon v. Board of Supervisors, 100 N. Y. Supp. 676.
Therefore, bearing in mind that an entire act will not be held obnoxious to the constitution, if the court can reject that part which is unconstitutional and still leave a complete act, I have blue pencilled all those parts and sections of the act of 1909 which provide for a division of the court and its territorial jurisdiction into areas less extensive than the constitutional unit, and the establishment of separate courts therein, to see if the act cannot be sustained. It is not certain that enough is left to make it a complete act; but if so, it seems to me that the part remaining would be inconsistent with the legislative intent, which was to make separate and distinct courts as well as jurisdictions. That rule of construction, then, would not apply in aid of the statute, for the rule is applied to preserve the legislative intent rather than to destroy it. In my judgment the legislature has the undoubted right to provide that sessions of the superior courts may be held at places other than the county seat. But under our constitution (art. 4, § 5), the court must remain a judicial entity, albeit sessions may be held for the trial of cases, regularly or upon occasion, at different places. The court, whatever the number of judges, must be the same court and open to all litigants within the county. It was not the intent of the present act to accomplish this, but rather to make two or more separate courts out of one court, with exclusive original jurisdiction in a territory less than the *394constitutional unit which is the county itself, and within which there can be but one court, whatever number of departments may be established for the more convenient trial of causes.
I have examined the cases cited by respondents and the statutes which they have assumed to construe,' and in none of them do I find anything to sustain the object sought to be attained in the act under review, but they do sustain the principles which I have sought to make plain.
Dunbar and Fullerton, JJ., concur with Chadwick, J.